BAZELON, Chief Judge
(concurring):
I join the court’s opinion, upon my understanding of the basis on which it distinguishes Chicago & Southern Air Lines, Inc. v. Waterman Steamship Corp., 333 U.S. 103, 68 S.Ct. 431, 92 L.Ed. 568 (1948). In this case, unlike Waterman and the cases cited in this court’s opinion, the Board’s statutory authority to act is challenged. The opinion of the Board and the Department of Justice that we have authority to review Board action in this regard is highly persuasive for me as to the limits of Waterman. That decision manifested a reluctance grounded in the Constitution to exercise the power of judicial review over “political” decisions of the Executive. When the President’s legal spokesman concedes *355that decisions sought to be reviewed are not political in nature, courts need be cautious only to protect their own processes from abuse. I am satisfied that no such danger of abuse exists as to the question of Board authority, and that our review of this question will not hinder the effective exercise of presidential discretion under the Act. It follows that Waterman dees not bar our consideration of the Board’s power to authorize split charters.